WESTERFIELD, J.
Plaintiff sued for $470.36 as damages alleged to be due him as a result of a collision between his automobile and one belonging to defendant.
The examination of the first witness placed upon the stand by plaintiff disclosed the fact that plaintiff had been paid all of his alleged damages except $99.00 by an insurance company, whereupon the judge maintained an exception of no 'cause of action as to the amount paid and dismissed the suit for the remaining $99.00, because of the lack of jurisdiction.
The judgment appealed from is clearly erroneous.
Hanton, et al., vs. New Orleans and Carrollton R. L. and P. Company, 124 La. 562, 50 So. 544; Griffith vs. Keller, 147 La. 540, 85 So. 233; Smith vs. Richland Compress & Warehouse Company, 153 La. 820, 96 So. 668; First National Bank of Miami vs. Jefferson Construction Company, 162 La. 47, 110 So. 84; Hennican vs. Woodman, 1 La. App. 281; Hendren vs. Crescent City S. & M. Water Company, 1 La. App. 625.
The judgment appealed from is reversed and the cause remanded for further proceedings according to law and the views herein expressed.